PER CURIAM.
This petition for belated appeal alleges that petitioner requested an appeal of his April 13, 2007, sentence by a letter to counsel dated June 14, 2007. Because petitioner’s request for appeal was made more than 30 days after rendition of the judgment and sentence, the petition for belated appeal is denied. See Fla. R.App. P. 9.110(b); cf. State v. Trowell, 739 So.2d 77, 81 (Fla.1999) (holding that an appellate court should grant a petition seeking a belated appeal if the defendant alleges that a timely request of counsel to file the notice of appeal was made and that counsel failed to do so).
PETITION DENIED.
BARFIELD, ALLEN, and HAWKES, JJ., concur.